EXHIBIT 10.7(e)


SCHEDULE A TO EXHIBIT 10.7(b)


The following individuals entered into a First Amendment to the Ohio Valley Bank
Company Executive Deferred Compensation Agreement with The Ohio Valley Bank
Company which are identical to the First Amendment to the Ohio Valley Bank
Company Executive Deferred Compensation Agreement, dated January 26, 2016, filed
herewith.


Name
 
Date of Agreement
     
Jeffrey E. Smith
 
January 26, 2016
     
Thomas E. Wiseman
 
January 26, 2016
     
Katrinka V. Hart-Harris
 
January 26, 2016